Citation Nr: 0311281	
Decision Date: 06/03/03    Archive Date: 06/10/03

DOCKET NO.  99-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation benefits for a left shoulder 
disorder pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 2002).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The appellant had active military service from February 1959 
to February 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision of the Los 
Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant seeks entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 2002) 
for a left shoulder disability.  He contends he sustained 
additional left shoulder disability as a result of VA surgery 
in April 1991.  The appellant filed his claim for 
compensation in July 1998.  

The provisions of 38 U.S.C.A. § 1151 were amended, effective 
October 1, 1997, to include the requirement of fault, 
requiring that additional disability be the result of 
carelessness, negligence, lack of proper skill, error in 
judgment or similar fault on the part of VA in furnishing 
care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151 (West 2002).  Here, the appellant filed 
his claim in July 1998; therefore, the regulations effective 
on October 1, 1997 apply in this case.  

The law provides that a disability is a qualifying additional 
disability if the disability was not the result of the 
veteran's own willful misconduct and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).  

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication.  Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1993).  A claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination, or treatment.  

The applicable regulation provides that where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 C.F.R. § 3.358(a) 
(2002).  

The regulation provides that, as applied to medical or 
surgical treatment in determining that additional disability 
exists, the physical condition prior to the disease or injury 
will be the condition which the specific medical or surgical 
treatment was designed to relieve.  38 C.F.R. § 3.358(b)(1) 
(2002).  It also provides that compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospital care, medical or surgical 
treatment, or examination, was authorized.  38 C.F.R. § 
3.358(b)(2) (2002).  

The regulation provides that, in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1)  It will be necessary to show that 
the additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  

(2)  The mere fact that aggravation 
occurred will not suffice to make the 
additional disability compensable in the 
absence of proof that it resulted from 
disease or injury or an aggravation of an 
existing disease or injury suffered as 
the result of hospitalization, medical or 
surgical treatment, or examination.  

(3)  Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran.  

(4)  When the proximate cause of the 
injury suffered was the veteran's willful 
misconduct or failure to follow 
instructions, it will bar the veteran 
from receipt of compensation hereunder 
except in the case of incompetent 
veterans.  

38 C.F.R. § 3.358 (c) (2002).  

The evidence shows that the veteran sought treatment for left 
shoulder problems at the Tucson, Arizona VA Medical Center.  
X-ray examination in January 1991 showed changes of a chronic 
rotator cuff injury.  The clinical history indicated a prior 
rotator cuff tear.  The left humeral head was displaced, 
superiorly.  The impression was probable healed fracture of 
the right proximal humerus and chronic rotator cuff changes.  
A March 1991 comparison x-ray study showed no significant 
change involving the left shoulder, but raised the question 
of chronic rotator cuff tear.  This caused narrowing of the 
distance between the acromion and the humeral head 
predisposing appellant to impingement syndrome.  

The appellant underwent elective left shoulder VA surgical 
correction in April 1991, which included left shoulder 
decompression and rotator cuff repair.  X-ray examination 
showed a migrated humeral head.  The surgical report lists 
the preoperative diagnosis as left shoulder impingement and 
left rotator cuff repair.  The appellant was provided medical 
instructions prior to discharge.  Follow-up examinations 
later in April and early May showed appellant was doing well.  

In July 1991 appellant denied pain but complained of 
incomplete range of motion of the left shoulder.  The 
assessment was impingement versus deltoid avulsion.  The 
examiner indicated that appellant would probably require 
surgical repair of the deltoid.  

An arthrogram performed in August 1991 showed a complete 
disruption of the rotator cuff.  The impression was complete 
tear of the left rotator cuff.  Later that month the 
appellant stated he never fully recovered from the surgery 
and that he could never do physical therapy exercises.  He 
complained of decreased range of motion but only minimal 
pain.  The assessment was recurring left rotator cuff tear.  
The examiner stated that there was also a deltoid tear, which 
better accounted for the physical examination findings.  The 
recommendation was consider surgical repair.  

The appellant underwent elective left shoulder VA surgical 
correction in September 1991.  The surgical report lists the 
preoperative diagnosis as left rotator cuff tear and deltoid 
detachment.  The examiner noted the history of the prior 
surgery.  The examiner also noted the appellant had been a 
bit aggressive with physical therapy and actually 
noncompliant with his postoperative regimen.  The examiner 
stated that appellant now had a painful left shoulder with 
obvious detachment of the lateral part of his left deltoid 
and an arthrogram, which showed a recurrent left rotator cuff 
tear.  The appellant underwent left rotator cuff repair and 
reattachment of the left deltoid.  The postoperative 
diagnosis was left rotator cuff tear and left deltoid 
atrophy.  The appellant was provided medical instructions 
prior to discharge.  On Follow-up examination later that 
month there were no deltoid defects.  

In November 1991 appellant reported no increase in range of 
motion.  He stated he was very active and was interested in 
further reconstruction.  Physical examination showed the 
deltoid was still somewhat depressed.  The assessment was 
rotator cuff defect.  In December 1991 appellant reported a 
history of limited left shoulder mobility by 50 percent.  The 
diagnosis was status post rotator cuff surgical repair times 
two and decreased left shoulder mobility.  The attendant 
stated that the goal was to increase active range of motion 
and the rehabilitation potential was good.  The appellant was 
instructed in a physical therapy home exercises program.  

In February 1992 appellant reported undergoing therapy to 
increase active range of motion and strength.  Physical 
examination indicated a partial rupture of the left biceps.  
The diagnosis was left shoulder rotator cuff surgical repair 
times two, permanent left shoulder limitation for abduction 
and status post rupture of the left biceps.  The attendant 
stated that the goal was to increase active range of motion 
and the rehabilitation potential was stable.  The appellant 
was instructed in a physical therapy home exercises program.  

In August 2000 the RO received an opinion regarding the April 
1991 and September 1991 left shoulder surgeries.  Based on a 
review of the claims folder, the examiner stated that the 
basis for the April 1991 surgery was left shoulder 
impingement syndrome and a migrated humeral head.  The 
examiner stated that detached and atrophied muscle was not an 
expected outcome of the 1991 surgery.  

The examiner concluded that the statement of the surgeon in 
the September 1991 Operative Report, which notes the 
appellant had been a bit aggressive with physical therapy and 
actually noncompliant with his postoperative regimen 
following the April 1991 surgery, was contradicted by an 
August 29, 1991 follow-up record.  It was performed in April 
1991.  The examiner stated: "[s]o with that statement, this 
does take away from the 9/91 report of the physician of 
noncompliance and being overly aggressive.  This deltoid 
detachment on the second examination and weakness in that 
left shoulder, did have subsequent atrophy after the second 
surgery, which was an outcome."  This examiner also stated 
that he consulted his findings with a VA physician in 
orthopedics at the Sepulveda, California VA Medical Center.  

This opinion is inadequate.  The Board notes that this 
examiner, referring to the August 29, 1991 follow-up record, 
incorrectly reports that the initial surgical procedure had 
been performed in January 1991 when it had actually been 
performed in April 1991.  His opinion is entirely unclear and 
does not fully address the issue on appeal.  Consequently, 
this opinion is not adequate for purposes of deciding the 
issue on appeal and a medical opinion must be obtained.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
correct nature, severity, and etiology of 
any current left shoulder disorder(s), 
which may be present.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted.

The medical specialist must be requested 
to render an opinion on the following 
questions:  

(1).  What are the current and correct 
nature, severity, and etiology of any 
current left shoulder disorder(s)?  

(2).  Is there any additional left 
shoulder disability resulting from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of the 1991 hospitalization, 
medical or surgical treatment?  As 
applied to medical or surgical treatment 
in determining that additional disability 
exists, the physical condition prior to 
the disease or injury will be the 
condition which the specific medical or 
surgical treatment was designed to 
relieve.  

(3).  Is any additional left shoulder 
disability the continuance or natural 
progress of disease or injuries for which 
the hospital care, medical or surgical 
treatment, or examination, was 
authorized?  

(4).  Is any additional disability 
actually the result of such disease or 
injury or an aggravation of an existing 
disease or injury, or is any additional 
disability merely coincidental therewith 
or the necessary consequences of medical 
or surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran?  

(5).  If aggravation caused additional 
left shoulder disability, is there proof 
that it was the result of the 1991 
hospitalization, medical or surgical 
treatment, or examination?  


(6).  If there is any additional left 
shoulder disability, was the proximate 
cause of the additional left shoulder 
disability due to the veteran's willful 
misconduct or failure to follow 
instructions?  

The medical specialist should fully 
explain the reasons for the opinions 
given.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing development has been completed.  
In particular, the RO should review the 
requested examination report and required 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the Board's directives and, if not, 
the RO should implement corrective 
procedures, including an additional 
examination and medical opinion(s) if 
warranted.  The Board errs as a matter of 
law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

In addition, the RO should review the 
claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  


4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 
2002) for a left shoulder disability.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


